Zimmerman, J.
There was no hill of exceptions before the Court of Appeals, and the judgment entry of the Court of Common Pleas indicates that there was evidence introduced in and considered by that court. What that evidence may have been, its nature, form, significance and importance, and what admissions, concessions or other incidents may have occurred there are not shown. In the circumstances, it may be assumed that the evidence admitted by the trial court was competent, and that such evidence influenced the judgment rendered. A judgment pronounced by a court of record of general jurisdiction, regular on its face, carries with it the presumption of validity. 31 Ohio Jurisprudence 2d 687, Section 237.
This court has held on a number of occasions that, where an authenticated bill of exceptions in a trial court is necessary to exemplify the facts which determined the issues presented there, its absence requires a reviewing court on appeal to dismiss the appeal or affirm the judgment of the court from which the appeal is taken. See Knowlson v. Bellman, 160 Ohio St. 359, 116 N. E. 2d 430; State, ex rel. Heights Jewish Center, v. Haake, 165 Ohio St. 547, 138 N. E. 2d 401; State, ex rel. Cliffview Land Co., v. Maloney, Commr., 166 Ohio St. 45, 139 N. E. 2d 40; and State, ex rel. Community Improvement Corp., v. City of Independence, 6 Ohio St. 2d 70.
Such rule is applicable to summary-judgment proceedings. Smith v. Diamond Milk Products, Inc., 176 Ohio St. 143, 198 N. E. 2d 72.
In the present case, since it had no bill of exceptions to consider and since a bill was necesary to determine the validity of the judgment of the Court of Common Pleas, the Court of Appeals on the record before it should have dismissed the appeal or affirmed the judgment below. Therefore, the judg*14ment of the Court of Appeals is reversed, and the cause is remanded to that court for further proceedings not inconsistent with this opinion.

Judgment reversed.

Matthias, O’Neill and Schneider, JJ., concur.
Herbert, J., concurs in the judgment.
Taet, C. J., and Brown, J., dissent.